Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 4 is allowed because the prior art of record, specifically Giraldo et al.(US 2018/0219578) teaches a crosstalk estimation system, comprising: a light source that generates a polarization-multiplexed light, which is a polarized light having multiplexed polarizations, and emits the polarization-multiplexed light(See Paragraph 28, fig. 6 i.e. a light source(102) that generates a polarization-multiplexed light, which is a polarized light having multiplexed polarizations, of each wavelength in a sideband of a modulated signal and emits the polarization-multiplexed light of each wavelength); a multiplexer that multiplexes a modulated signal with the polarization-multiplexed light for each core(See Paragraph 29, fig. 6 i.e. a multiplexer which is polarization beam combiner(PBC)(106) that multiplexes the modulated signal with the polarization- multiplexed light for each core); a transmission line that transmits the modulated signal multiplexed with the polarization- multiplexed light (See Paragraph 29, fig. 6 i.e. a transmission line(107) that transmits the modulated signal multiplexed with the polarization-multiplexed light); a separator that separates the polarization-multiplexed light from the modulated signal multiplexed with the polarization-multiplexed light for each core(See Paragraph 29, fig. 6 i.e. a separator which is polarization beam splitter(PBS)(113a) that separates the polarization-multiplexed light from the modulated signal multiplexed with the polarization-multiplexed light for each core); a measurer that generates light intensity data on the polarization-multiplexed light (See Paragraph 33, fig. 6 i.e. a measurer which is coherent receiver(114a,114b) that generates light intensity data on the polarization-multiplexed light); and an estimator that estimates a crosstalk between the cores based on a difference in light intensity between the polarization-multiplexed lights (See Paragraph 59, fig. 6 i.e. an estimator which is a coherent estimator(630) that estimates a crosstalk between the cores based on a difference in light intensity between the polarization-multiplexed lights).  
Giraldo does not explicitly disclose a multiplexer that multiplexes a modulated signal with the polarization-multiplexed light for each core, which is associated with a different transmission period; a transmission line that transmits the modulated signal multiplexed with the polarization- multiplexed light through a different core in each transmission period; a measurer that generates light intensity data on the polarization-multiplexed light for each transmission period; and an estimator that estimates a crosstalk between the cores in each estimation period having a length of time that is an integer multiple of the transmission period based on a difference in light intensity between the polarization-multiplexed lights in the transmission periods.
Tsuchida et al. (Amplification Characteristics of a Multi-core Erbium-doped Fiber Amplifier ©2012 Submitted as an IDS) teaches a transmission line that transmits the modulated signal multiplexed with the polarization-multiplexed light of each wavelength through a different core(See Page 3 section 3 Paragraph 1, fig. 2 i.e. a transmission line(MC-EDF) that transmits the modulated signal multiplexed with the polarization-multiplexed light of each wavelength through a different core).
However, the prior art of record fails to teach a crosstalk estimation system, comprising: …. a multiplexer that multiplexes a modulated signal with the polarization-multiplexed light for each core, which is associated with a different transmission period; a transmission line that transmits the modulated signal multiplexed with the polarization- multiplexed light through a different core in each transmission period; a measurer that generates light intensity data on the polarization-multiplexed light for each transmission period; and an estimator that estimates a crosstalk between the cores in each estimation period having a length of time that is an integer multiple of the transmission period based on a difference in light intensity between the polarization-multiplexed lights in the transmission periods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637